Citation Nr: 1204814	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to January 1968. The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on her part.


REMAND

The record reflects that the Appellant has not received sufficient notification, that private medical evidence remains outstanding, and that a medical opinion is warranted.

The Appellant filed a claim of entitlement to DIC benefits in April 2007 and VA sent her a Veterans Claims Assistance Act (VCAA) notice letter in May 2007. Although the letter did inform the Appellant of the generally applicable VCAA provisions regarding VA's duty to notify and assist, as well as the general elements required to substantiate DIC and service connection claims, the notice did not comply with the law: 

In claims for DIC benefits, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007). 

The May 2007 notice did not indicate whether or not the Veteran was service connected for any conditions at the time of his death. Further, the Appellant was not notified as to how VA assigns effective dates. See Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The Appellant contends that the Veteran died as a result of acute myelogenous leukemia that was caused by in-service exposure to Agent Orange. She has submitted private medical evidence in support of her claim. That private medical evidence consists of two (2) private medical opinions and reflects that the Veteran received medical care from New York Hospital and New York Presbyterian Hospital. As no hospital treatment records appear in the claims file, the RO/AMC must provide the Appellant with authorization forms to allow the release of pertinent medical records. 

The claims file reflects that the Appellant did submit an authorization form allowing VA to obtain the Veteran's medical records from his private physician, but those records are not within the claims file and there is no documentation of any efforts to obtain them. A December 2008 statement of the case also reveals that a 2006 "Veterans and Agent Orange Update" from the Institute of Medicine was reviewed by the RO in their adjudication of the claim, but that document does not appear in the claims file. The RO/AMC must take appropriate action to obtain the Veteran's outstanding medical records, attempt to locate the "Update," and notify the Appellant of any records that cannot be obtained.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not require the Secretary of VA to assist claimants in obtaining medical opinions or examinations for every DIC claim since 38 U.S.C.A. § 5103A(d) is explicitly limited to claims for disability compensation (service connection) and does not pertain to DIC claims. Id. However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Court held that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination in the context of a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim. 

Here, service records reveal that that Veteran served in Vietnam for approximately five (5) months. Veterans serving in Vietnam during the time he served are presumed to have been exposed to an herbicide agent. See 38 C.F.R. § 3.307(a)(6)(iii). Such exposure entitles veterans to service connection for diseases listed in 38 C.F.R. § 3.309(e). Although acute myelogenous leukemia is not listed in the pertinent regulation, the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The presumptive disorders are established through appropriate research and coordination based on studies performed by the National Academy of Sciences (NAS). However, when NAS does not find such a presumptive connection, the law provides that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid." 38 C.F.R. § 3.303(d).

Stated alternatively, the presumptive provisions and their underlying rationale as provided by NAS may not, by law, foreclose the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service. As the Appellant has submitted supportive private medical evidence, a medical opinion is warranted. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record. If the Appellant identifies any VA, non-VA, or other records pertinent to the claim on appeal, provide her with the necessary authorizations for the release of any private records - specifically provide her with authorization forms for the release of records from New York Hospital, New York Presbyterian Hospital, and Dr. Charles Jarowksi. Obtain these records and associate them with the claims folder - notify the Appellant if any records sought were unavailable. 

2. Notify the Appellant that a 2006 "Veterans and Agent Orange Update" from the Institute of Medicine was previously reviewed by the RO in the adjudication of her claim, but no longer appears within the claims file. Afford her another opportunity to submit a copy of this document or any other evidence she may wish to submit.


3. While providing the Appellant with the opportunity to submit additional information, ensure that she receives notice meeting the requirements of Dingess and Hupp (cited to above): 

a. Provide notice meeting the requirements of Hupp (cited to above) in regard to the need to inform a DIC claimant of (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected; and 

b. Ensure that this notice also includes information in compliance with Dingess (cited to above), as to the assignment of effective dates.

4. After the above has been completed, provide the Veteran's claims file to a medical reviewer - specifically, a physician of suitable background and experience to determine whether the Veteran's death was due to acute myelogenous leukemia and whether any such leukemia was likely caused by in-service exposure to Agent Orange. The following considerations will govern the review:
		
a. The claims folder and a copy of this remand will be made available to the reviewer, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated. 

b. The reviewer is advised that, at the time of his death, the Veteran was not in receipt of service connection for any disabilities and his death certificate indicates that he died of natural causes. However, the reviewer is also advised that the Veteran's private physician has reported acute myelogenous leukemia as the cause of death and has opined that disease was caused by exposure to Agent Orange. 

c. The reviewer must review the May 1994 and June 2008 letters from Dr. Jarowski as well as any private treatment notes associated with this claim as a result of the above remand directives.

d. The reviewer must provide a reasoned medical opinion as to whether or not the Veteran died of anything other than natural causes and, if so, if the cause of his death was likely due to any incident of his active duty service, to include presumed exposure to Agent Orange.

e. In all conclusions, the reviewing physician must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon - THE REVIEWER MUST DISCUSS ANY PRIVATE MEDICAL RESEARCH SUBMITTED BY THE APPELLANT. THE EXAMINER IS ALSO ADVISED THAT THE FACT THAT THE DISORDER IN QUESTION IS NOT AMONG THOSE LISTED BY REGULATION AS PRESUMPTIVELY LINKED TO HERBICIDE EXPOSURE IS NOT, IN AND OF ITSELF, SUFFICIENT TO FIND THAT THERE IS NO CONNECTION BETWEEN PRESUMED IN-SERVICE EXPOSURE AND THE DISORDER. THE EXAMINER MUST DISCUSS THE PRIVATE MEDICAL EVIDENCE SUBMITTED BY THE APPELLANT. 

If the reviewer is unable to render an opinion without resort to speculation, he or she must so state and explain why no opinion can be rendered without resorting to speculation. 

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action. See 38 C.F.R. § 4.2 (2010) (If the findings on a report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6. Readjudicate the Appellant's claim. If the benefit sought on appeal remain denied, the Appellant and her authorized representative must be provided a supplemental statement of the case (SSOC) that readjudicates her claim. The SSOC must set forth that any additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


